DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 1/22/21. Claim 1 has been amended. Claims 2 and 4 have been cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.
 

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Publication 2016/0268629) in view of Kihira et al. (Simultaneous substitution in high lithium ion conducting garnet-type oxide), on claims 1-14 is withdrawn because the Applicant amended the claims. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Abstract, at the end of the first paragraph of line 9, please delete “.
[MEANS FOR SOLUTION]
	The invention provides a” and insert “The”
In the line 12, second paragraph, please delete “which”
Since the abstract can only contain one paragraph, this would obviate an abstract rejection. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a lithium-ion-conductive ceramic material which contains Li, La, and Zr, as well as Mg and A with A representing at least one element selected from the group consisting of Ca, Sr, and Ba, and the lithium-ion-conductive ceramic material having a 
(1') 2.0 Li/(La + A)<2.7; 
(2') 0.01 Mg/(La + A)<0.14; and
(3') 0.04 A/(La + A)<0.17, and wherein the Mg and A are placed in a Li site and a La site, respectively, and wherein the lithium-ion-conductive ceramic material has an ion conductivity at room temperature of 1.2 x 10-4 S/cm or higher.
	The prior art US Publication 2016/0268629 Tanaka et al. discloses 
reference discloses a lithium ion conducting material having a garnet structure with cubic crystal properties (P78)  comprising (LLZ) Li, La, Zr. The LLZ material also contains M1 wherein M1 is from one or more types of elements selected from the group consisting of Mg, Ca, Sr, Ba, wherein the mol ratio a of M1 is 0≤a≤0.5 and M2, M3 and M4 can be equal to 0. In specific embodiments the Tanaka et al. reference discloses Ca can be 0.1 and Mg can be 0.1. Therefore, it would be obvious to one of ordinary skill in the art  before the effective filing date of the invention to include Ca can be 0.1 and Mg can be 0.1 (Table 1 and 2), since this is taught within the scope of the invention. As a result, the material will satisfy the following mole ratio condition of (1’) to (3’):
(1’)	2.0 ≤ Li/(La+A) ≤2.7
(2’)       0.01≤Mg/(La + A) ≤ 0.14 and
(3’)         0.04≤A/(La + A) ≤ 0.17		 
Wherein, the Mg and A are placed in Li site and a La site, respectively.
However, the Tanaka reference does not disclose, nearly disclose or provide motivation to provide the lithium ion conductivity ceramic material has an ion conductivity at room -4 S/cm or higher. As can be seen in Applicants specification, the property of ion conductivity at room temperature of 1.2 x 10-4 S/cm or higher is not an inherent property. More specifically, Tanaka reference does not disclose, nearly disclose or provide motivation for an LLZ compound of Li, La and Zr as well as Mg and A with A representing  Ca, Sr and Ba  with the parameters of 
(1’)	2.0 ≤ Li/(La+A) ≤2.7
(2’)       0.01≤Mg/(La + A) ≤ 0.14 and
(3’)         0.04≤A/(La + A) ≤ 0.17	
In combination of having the property of ion conductivity at room temperature of 1.2 x 10-4 S/cm.
	The prior art Simultaneous substitution in high lithium ion conducting garnet-type oxide  to Kihira et al. reference discloses Ca and Sr to La sites in LLZ which exhibits higher lithium conductivity. However, the Kihira et al. reference does not disclose, nearly disclose or provide motivation to modify the LLZ material for an LLZ compound of Li, La and Zr as well as Mg and A with A representing  Ca, Sr and Ba  with the parameters of 
(1’)	2.0 ≤ Li/(La+A) ≤2.7
(2’)       0.01≤Mg/(La + A) ≤ 0.14 and
(3’)         0.04≤A/(La + A) ≤ 0.17	
In combination of having the property of ion conductivity at room temperature of 1.2 x 10-4 S/cm

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725